DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 75-94, filed 18 March 2019, are pending, and are the subject of the present Official action.

Claim Rejections - 35 USC § 112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 80, 82, 84 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 76, 80 and 84 recite the polynucleotide of claims 75, 79 and 83 respectively, wherein the encoded Factor VIII polypeptide comprises I105V, A127S, G151K, M166T, and L171P amino acid substitutions, relative to SEQ ID NO: 19. However, claims 75, 79 and 83 do not recite SEQ ID NO: 19, either explicitly or by suggestion. Since it is unclear how the specific locations and mutations recited in claims 75, 79 and 83 (i.e., I105V, A127S, G151K, M166T, 

Claim Rejections - 35 USC § 112, Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 83-85 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 83 recites the polynucleotide of claim 75, wherein the encoded Factor VIII polypeptide comprises a sequence having at least 99% sequence identity to SEQ ID NO: 2. Claim 83 fails to further limit claim 75 from which it depends since it claim cannot comprise all the limitations claim 75 from which it depends. 
Claim 75 requires a polypeptide linker that comprises a furin cleavage site and a glycosylation peptide sequence of SEQ ID NO: 55. It is emphasized that the recited polypeptide linker is required to reside between the C-terminus of the heavy chain in the N-terminus of the light chain. The polypeptide linker is therefore required by claim 75 to be located between the 
Claims 84 and 85 are included for importing these limitations by dependency without being corrective. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 93 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of producing an adeno-associated virus (AAV) comprising introducing a polynucleotide according to claim 75 into a mammalian host cell that has AAV particle-making machinery, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 93 recites a method for producing an adeno-associated virus (AAV) particle comprising introducing a polynucleotide according to claim 75 into a mammalian host cell, wherein the polynucleotide is competent for replication in the mammalian host cell.
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims embrace a method of making an AAV particle comprising administering a polynucleotide of claim 75 into any mammalian host cell. It is emphasized that the claims as recited confer no other limitation to the cell beyond its description as a mammalian host cell. Accordingly, claim 93 embraces making an AAV particle from any mammalian host cell, including those that do not comprise any of the elements necessary to produce an AAV particle comprising a transgene. Such an embodiment is not enabled. A mammalian host cell that is capable of producing an AAV particle comprising a transgene must necessarily comprise elements that are heterologous to the mammalian host cell, i.e. those that are required for the production of an AAV particle. Mammalian host cells do not inherently or naturally comprise AAV particle-making elements, and therefore any mammalian host cell capable of producing AAV particles must necessarily comprise such elements prior to insertion of the transgene in the per se. To attempt making an AAV particle as specified in the preamble of claim 93 using any mammalian host cell that does not comprise AAV particle-making components would be unpredictable at best, particularly since the instant specification and the prior art both appear to be silent as to methods of making and using a transgenic AAV particle using a mammalian cell that does not specifically comprise AAV particle-making elements. Accordingly, one of skill in the art would have been unable to practice the invention without engaging in undue trial and error experimentation over the scope claimed.
Amendment of claim 93 to insert language requiring the mammalian host cell to comprise elements necessary for the production of AAV particles in a manner consistent with the disclosure thereof in the instant specification would be remedial.

Double Patenting
Claim 78 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 77. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 75, 77, 79, 81, 87-92 and 94 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633